UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4882



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALFREDO RIOS, a/k/a Alfredo Rios Perez,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-142)


Submitted:   October 12, 2005             Decided:   November 8, 2005


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leslie Carter Rawls, Charlotte, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Alfredo Rios pled guilty to possession with intent to

distribute approximately five kilograms of cocaine, in violation of

21 U.S.C. § 841(b)(1)(A) (2000).              Rios was sentenced to 126 months

in prison.    He now appeals, arguing that his sentence violates the

Sixth Amendment.       We affirm.

             Rios’ presentence report assigned a base offense level of

34 based on more than fifteen kilograms of cocaine.                        See U.S.

Sentencing Guidelines Manual § 2D1.1(c)(3) (2003).                      Three levels

were   subtracted     for     acceptance      of   responsibility.         See    USSG

§ 3E1.1.     With a total offense level of 31 and a criminal history

category of III, Rios’ guideline range was 135-168 months.

             At    sentencing,       the    district    court    considered      Rios’

objections based on Blakely v. Washington, 542 U.S. 246 (2004), to

the calculation of the base offense level.                    The court concluded

that Rios was responsible for at least five but less than fifteen

kilograms of cocaine and assigned base offense level 32.                       With the

three-level       reduction    for    acceptance       of   responsibility,      Rios’

guideline range was 108-135 months. The court sentenced him to 126

months in prison.

             On    appeal,    Rios     objects     under      Blakely    and    United

States v. Booker, 125 S. Ct. 738 (2005), to the district court’s

determination of the base offense level.                    Rios contends that his

base offense level should have been 30, representing the actual


                                           - 2 -
weight of cocaine (4.8 kilograms) seized from the trunk of his car

at the time of his arrest. He notes that he pled guilty to

possessing with intent to distribute approximately five kilograms

of cocaine.

          We discern no Sixth Amendment error.      Even if Rios is

correct and his base offense level should be 30, his guideline

range would be 121-151 months.    Because his sentence of 126 months

does not exceed the maximum authorized by the facts admitted, there

is no Sixth Amendment violation.    See United States v. Evans, 416

F.3d 298, 300 (4th Cir. 2005).

          We accordingly affirm.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                 - 3 -